Case 2:21-cv-14346-DMM Document 1 Entered on FLSD Docket 08/23/2021 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT PIERCE DIVISION


  JOSEPH RADOSKY,
            Plaintiff,
           vs.                                                     Case No.
  STS AVIATION GROUP, LLC,
             Defendant.
  _____________________________/


                                       COMPLAINT
        Plaintiff, JOSEPH RADOSKY (“Radosky”), sues Defendant, STS AVIATION

  GROUP, LLC (“SAG, LLC”), and states as follows:

                                      JURISDICTION

        Jurisdiction in this Court is proper under 28 U.S.C. § 1331 as this action

  arises under Title I of the Americans with Disabilities Act, 42 U.S.C. § 12112.

                                         VENUE

        Venue is proper in this Court as the Defendant is a corporation conducting

  business within the District.


                                  CONDITIONS PRECEDENT

        All conditions precedent to this suit have been met. Plaintiff filed a Charge

  of Discrimination with the Equal Employment Opportunity Commission within 300


                                            1
Case 2:21-cv-14346-DMM Document 1 Entered on FLSD Docket 08/23/2021 Page 2 of 4




  days of the discriminatory/retaliatory events which is attached as Exhibit A.

  Plaintiff received a Right to Sue from the Equal Employment Opportunity

  Commission dated July 15, 2021, which is attached as Exhibit B , and filed this suit

  within 90 days of receipt.

                                  FACTUAL ALLEGATIONS

     1. Plaintiff was employed by Defendant as a Business Development Manager

        from November 3, 2020, to April 23, 2021.

     2. On a weekly basis, Plaintiff submitted reports to his supervisor.

     3. Plaintiff only received positive feedback on his performance.

     4. Plaintiff performed better each month of his employment.

     5. In January of 2021, Plaintiff noticed that he felt tired and had an on-going

        cough, so he went to his primary care physician who ordered blood work.

     6. As a result of the blood work, Plaintiff’s primary care physician sent him to

        a specialist.

     7. The specialist told Plaintiff that he needed to have a bone marrow biopsy.

     8. Due to the serious nature of the testing and possible medical condition, on

        April 22, Plaintiff notified his supervisor, William Cook, of his medical

        situation.




                                           2
Case 2:21-cv-14346-DMM Document 1 Entered on FLSD Docket 08/23/2021 Page 3 of 4




    9. Plaintiff only missed two hours of work for his bone marrow biopsy and

       returned to work to attend a conference call.

    10. Plaintiff was in the process of bringing in a huge account for his employer.

    11. On April 23, 2021, the day after advising his supervisor of his medical

       condition, Plaintiff’s employment with Defendant was terminated.

    12. Plaintiff was told that things were “not working out.” However, the stated

        reason was clearly pretextual as Plaintiff had just secured a huge account

        for the employer.

                                    COUNT I
        VIOLATION OF TITLE I OF THE AMERICANS WITH DISABILITIES ACT

       Plaintiff incorporates the preceding paragraph as if fully stated herein.

    13. Plaintiff was an employee pursuant to 42 U.S.C. § 2000e(f).

    14. Defendant is an employer pursuant to 42 U.S.C. § 2000e(b).

    15. As set forth in the Factual Allegations above, Plaintiff was disabled and/or

       was treated by his employer as disabled.

    16. Plaintiff suffered an adverse employment action when he was terminated.

    17. The temporal proximity between notifying his supervisor of his medical

       condition and his termination, establishes a prima facie case of disability

       discrimination.


                                          3
Case 2:21-cv-14346-DMM Document 1 Entered on FLSD Docket 08/23/2021 Page 4 of 4




    18. The employer’s stated reason for Plaintiff’s termination was pretextual as

       he had been performing well and was bringing in huge account.


          WHEREFORE, Plaintiff demands damages for lost wages, benefits, back

    pay and other remuneration; all other compensatory damages allowable under

    law; emotional distress damages; attorney’s fees and costs; and any other

    relief the Court deem just and proper.


                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury.

  Dated: August 23, 2021                      Respectfully submitted,
                                              /s/Beth Coke
                                              Beth Coke
                                              Fla. Bar. #70726
                                              Beth@cokeemploymentlaw.com
                                              Coke Employment Law
                                              131 N. 2nd Street, Suite 204
                                              Fort Pierce, Fl. 34950
                                              Telephone: (772) 252-4230
                                              Facsimile: (772) 252-4575
                                              Attorney for Plaintiff




                                          4
